Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 7-8, the “second shutter is attached to or detached from the image forming apparatus” is not understood/unclear. It is believed the applicant meant to state that the “bottle part” is attached or detached from the image forming apparatus. 
	In claim 1, lines 10-11, the phrase “at the detachment position from the detachment position” is unclear. 
	In claim 6, lines 2-3 are unclear because it is confusing as to whether the sliding surface faces the connection member or the second shutter. Additionally, the engaging part intersecting the sliding surface is unclear. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5,7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumita (JP# 2000-221766) in view of Maeshima (U.S. 2010/0166460).
	Tsumita teach an image forming apparatus 1 having detachable/attachable toner containers 41C, 41Y, 41M, 41Bk for supplying toner to a developing device 14; the toner container includes a bottle part 41 that stores toner, a discharge opening 41a for discharging the toner, a double shutter arrangement 50 including a first shutter member 6 is rotatable attached via a rotational shaft 61 and a second sliding shutter 7 which is movable in an attachment/detachment direction C/D such that it is contacting the first shutter in a discharge closed position (Fig.13(c)) and slidable to a storage location separated from the first shutter member at a discharge open position (Fig.13(a)). See Fig.s 10-14 (second embodiment in description). 
	Specifically, Tsumita teach all that is claimed except the second shutter having a lock mechanism having an inclined surface to lock the second shutter when in the storage location. Maeshima teach an image forming apparatus 10 having a toner container 30 detachable/attachable to a developing device 20; the toner container  having a discharge port 49  covered and uncovered by a shutter plate 43; the shutter plate 43 is opened and closed by an opening/closing structure 60. See Fig.2,4 par. 46.  A locking mechanism for the shutter plate 43 includes arms 44 having inclined portions 454 (applicant’s engaging part) which will lock the position of the shutter. 
Regarding claim 2, the locking mechanism includes an engaging part 454 which  engages with a locking part 516 on an outer side of a track 512,513 in which the shutter moves, a connection member connects (located between) the engaging part 454 and the shutter 43 (Fig. 5,8-10, par.55,57-59,64-68). 
	Regarding claims 3,8 the distance from the inclined surface of the engaging part 454 to the shutter is greater in a direction going from the detachment position (Fig.8) to a storage position (Fig.10); the storage position being the position where the toner discharge hole is opened.
	Regarding claim 4, the engaging part, connection member and the shutter are the same member. 
	Regarding claim 5, the engaging parts 454 are provided on both sides of the shutter. 
	Regarding claim 7, the locking engaging part 454 is biased toward the track 512,513; the locking engaging part 454 will engage with a locking part 516 at the side of the discharge opening when the shutter is in the storage position. 	 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tsumita’s slidable second shutter such that it can be locked into position at the storage position by means of an locking mechanism having an inclined surface because unintended movement of this shutter can be prevented.
4.	Claims 6,9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the distance between the second shutter member and the sliding surface where the engaging surface slides being shorter at the detachment position than the storage position is not taught or rendered obvious by the prior art of record. 
	Regarding claim 9, the connection member is formed of a member different from the second shutter member is not taught or suggested by the prior art of record. 
	Regarding claim 10, the locking part having a locking surface which abuts to the second shutter at the detachment position is not taught or suggested by the prior art of record. 
	Regarding claims 11-13, the image forming apparatus having a container storage part, a regulating member which abuts the second shutter, and a guide member disposed on the side of the regulating member which abuts the inclined surface is not taught or suggested by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tsumita, Yoshikawa et al., Fukushima et al., Tanaka, Yamaoka et al., Gamo et al. and Fujimoto et al.  all teach detachable toner cartridges having slidable and/or rotatable shutters that are relevant to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852